CORRECTIVE ORDER.
MOORE, Chief Justice.
Our supplemental opinion 196 N.W.2d 209, filed March 31, 1972 followed legislative precedent in establishing one hundred representative districts and fifty senatorial districts for election of General Assembly members in subsequent elections. Appendix A to that opinion described boundaries of the representative districts. Appendix B defined the senatorial districts, each comprising the area of two designated representative districts.
Certain errors and omissions in the descriptions found in Appendix A to the
March 31, 1972 supplemental opinion have now been brought to our attention. Pursuant to the jurisdiction we retained for such purpose, it is hereby ordered that the introductory paragraph and those subsections of Appendix A attached hereto and made a part hereof by reference, are amended as shown herein. For clarity, words and phrases deleted from the original descriptions appear with strike through lines superimposed on them, and words and phrases added are underscored.
Language of Appendix B, attached to the March 31, 1972 supplemental opinion, requires no change. Boundaries of the legislative districts referred to by number in that Appendix shall be those described in our supplemental opinion, as corrected by this order.
APPENDIX A
As used in this appendix, each reference to a specific city, town, township, street or road means the city, town, township, street or road so identified as its boundaries or location existed on April 1, 1970, the official date of the 1970 United States decennial census. Unless otherwise stated in this appendix, territory added to or taken from any city, town or township after April 1, 1970 shall be regarded as a part of the city, town or township to which the territory belonged on that date, for the purposes of this appendix.
The state of Iowa is hereby divided into one hundred representative districts, as follows:
12. The twelfth representative district shall consist of:
a. In Cerro Gordo county:
(1) Lincoln, Lake and Lime Creek townships.
(2) -T-hat peínen Those portions of the city of Mason City and of Mason township whieh ⅛ not included in representative district eleven, as described in subsection eleven (11) of this appendix.
*615b. All of Worth county.
19. The nineteenth representative district shall consist of that portion of the city of Dubuque bounded by a line beginning at a point on the main channel of the Mississippi river opposite the northernmost entry from the Mississippi river to the Lake Peosta channel and proceeding southwesterly along the center of the Lake Peosta channel to its intersection with East Sixteenth street and proceeding west along East Sixteenth street to its intersection with Kerper boulevard and proceeding north along Kerper boulevard to its intersection with Fengler street and proceeding northwesterly along Fengler street to its intersection with Garfield avenue and proceeding northeasterly along Garfield avenue to its intersection with Ann street and proceeding southeasterly along Ann street to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with Dock street and proceeding northwesterly along Dock street to its intersection with Rhom-berg avenue and proceeding northeasterly along Rhomberg avenue to its intersection with Decatur street and proceeding northwesterly along Decatur street to its intersection with Lincoln avenue and proceeding southwesterly along Lincoln avenue to its intersection with Ascension street and proceeding northwesterly along Ascension street to Prescott street and proceeding northeasterly along Prescott street to its intersection with Roosevelt street and proceeding northerly along Roosevelt street to its intersection with the corporate limit of the city of Dubuque and turning first south and then continuing to proceed along the corporate limit of the city of Dubuque to its intersection with Central avenue and proceeding southerly along Central avenue to its intersection with West Thirty-second street and proceeding westerly along West Thirty-second street to its intersection with Saunders street and proceeding southwesterly along Saunders street to its intersection with the northwestward extension of Davenport street and proceeding southeasterly along the northwestward extension of Davenport street and Davenport street to its intersection with West Twenty-eighth street and proceeding westerly along West Twenty-eighth street to its intersection with Broadway street and proceeding southerly along Broadway street to its intersection with King street and proceeding westerly along King street to its intersection with Fulton street and proceeding southerly along Fulton street and continuing in a southerly direction along a line labeled “rim of bluff” on maps of the city of Dubuque prepared by the United States bureau of the census for the taking of the 1970 federal decennial census (which line forms a part of the boundary between precincts 23 and 24 of the city of Dubuque as established by the city subsequent to the taking of the 1970 federal decennial census) to the intersection of that line with Valeria street and proceeding westerly along Valeria street to its intersection with Kaufmann avenue and proceeding southerly along Kaufmann avenue to its intersection with Hempstead street and proceeding southwesterly along Hempstead street to its intersection with Lowell street and proceeding east along Lowell street to its intersection with Schroeder street and proceeding south along Schroeder street to its intersection with Clarke drive and proceeding northeasterly along Clarke drive to its intersection with Foye street and proceeding south along Foye street to its intersection with West Locust street and proceeding west along West Locust street to its intersection with Pierce street and proceeding south along Pierce street to its intersection with Quigley lane and proceeding easterly along Quigley lane to its intersection with Catherine street and proceeding south along Catherine street to its intersection with West Seventeenth street and proceeding southwesterly along West Seventeenth street to its intersection with Cox street and proceeding southerly along Cox street to its intersection with Loras boulevard and proceeding northeasterly along Loras boulevard to its intersection with Prairie street and proceeding southerly along Prairie *616street to its intersection with West Eleventh street and proceeding easterly along West Eleventh street to its intersection with Spruce street and proceeding southerly along Spruce street to its intersection with University avenue and proceeding southeasterly along University avenue to its intersection with West Eighth street and proceeding west along West Eighth street to its intersection with Airmill Airhill street and proceeding northeasterly along Air-mill Airhill street to University avenue and proceeding southwesterly along University avenue to its intersection with Alta Vista street and proceeding southerly along Alta Vista street to its intersection with Oxford street and proceeding easterly along Oxford street to its intersection with Harvard street and proceeding southerly along Harvard street to its intersection with Alta Vista street and proceeding northwesterly along Alta Vista street to its intersection with Carlotta street and proceeding westerly along Car-lotta street to its intersection with Alpine street and proceeding southerly along Alpine street to its intersection with West Fifth street and proceeding westerly along West Fifth street to its intersection with Nevada street and proceeding south along Nevada street to its intersection with West Third street and proceeding westerly along West Third street to its intersection with Booth street and proceeding southerly along Booth street to Langworthy street and proceeding westerly along Langworthy street to its intersection with College street and proceeding northerly along College street to its intersection with West Third street and proceeding southwesterly along West Third street to its intersection with Grand-view avenue and proceeding southeasterly along Grandview avenue to its intersection with Whelan street and proceeding southwesterly along Whelan street to its intersection with Bradley street and proceeding southeasterly along Bradley street to its intersection with Rider street and proceeding northeasterly along Rider street to its intersection with Grandview avenue and proceeding southeasterly along Grandview avenue to its intersection with Bryant street and proceeding northerly along Bryant street to its intersection with Mount Loretta avenue and proceeding easterly along Mount Loretta avenue to Saint George street and proceeding southerly along Saint George street to Tressa street and proceeding easterly along Tressa street to its intersection with Samuel street and proceeding southeasterly along Samuel street to its intersection with Southern avenue and proceeding northerly along Southern avenue to its intersection with Railroad avenue and proceeding northeasterly along Railroad avenue and its extension to the main channel of the Mississippi river and proceeding northerly along the main channel of the Mississippi river to the point of beginning.
25. The twenty-fifth representative district shall consist of:
a. In Johnson county:
(1) Monroe, Jefferson, Big Grove, Oxford and Madison townships.
(2) Those portions of Clear Creek and Penn townships lying outside the corporate limits of the city of Coralville.
b. In Linn county:
(1) Bertram, College, Putnam and Franklin townships.
(2) That portion of the city of Cedar Rapids bounded by a line beginning at the point where Seventy-sixth avenue southwest (which is the south corporate limit of the city of Cedar Rapids) intersects Edgewood road southwest (which is the west corporate limit of the city of Cedar Rapids) and proceeding north along Edge-wood road southwest to its intersection with the Chicago and Northwestern railroad track and proceeding easterly along the Chicago and Northwestern railroad track to its intersection with U.S. highways 30 and 218 and proceeding north along U.S. highways 30 and 218 to its intersection with Thirty-third avenue southwest and proceed*617ing northeasterly and east along Thirty-third avenue southwest to its intersection with Woodland drive southwest and proceeding northeasterly along Woodland drive southwest to its intersection with Wing road southwest and proceeding east along Wing road southwest to its intersection with Outlook drive southwest and proceeding northerly along Outlook drive southwest to its intersection with Twenty-ninth avenue southwest and proceeding east along Twenty-ninth avenue southwest to its intersection with Bowling street southwest and proceeding south along Bowling street southwest to its intersection with the Chicago and Northwestern railroad track and proceeding easterly along that railroad track to its intersection with the southward extension of the easternmost boundary of Jones park and proceeding north and west along the boundary of Jones park to its intersection with Fruitland boulevard and proceeding north along Fruitland boulevard to its intersection with Ely avenue southwest and proceeding east along Ely avenue southwest to its intersection with “C” street southwest and proceeding southeast along “C” street southwest to its intersection with Summit avenue southwest and proceeding east along Summit avenue southwest and its eastward extension to the main channel of the Cedar river and proceeding generally northward along the main channel of the Cedar river to its intersection with a line extended due south from the southwest corner of Van Vechten park and proceeding north along that line and continuing to follow the western and northern boundary of Van Vechten park to its intersection with Twenty-first street southeast and proceeding north along Twenty-first street southeast to its intersection with Mount Vernon road southeast and proceeding east along Mount Vernon road southeast to its intersection with Memorial drive southeast and proceeding north along Memorial drive southeast to its intersection with Dalewood avenue southeast and proceeding first east then north, and again east along Dalewood avenue southeast to its intersection with Thirtieth street southeast and proceeding north along Thirtieth street southeast to its intersection with Bever avenue southeast and proceeding east along Bever avenue southeast to its intersection with Thirty-fourth street southeast and proceeding north along Thirty-fourth street southeast to its intersection with the portion of the corporate limits of the city of Cedar Rapids which runs easterly from Thirty-fourth street southeast at a point just north of Raaáon Random road and proceeding first easterly and continuing to follow the corporate limit of the city of Cedar Rapids to the point of beginning.
■ 26. The twenty-sixth representative district shall consist of that portion of the city of Cedar Rapids partially bounded on the east and south by representative district twenty-five, as described in subsection twenty-five (25) of this appendix, and having as the remainder of its boundary a line beginning at 'the point where the main channel of the Cedar river intersects a line drawn due south from the southwest corner of Van Vechten park, which intersection is a point on the boundary of representative district twenty-five, and proceeding first westerly and then northerly along the main channel of the Cedar river to its intersection with the southwestward extension of Fourth avenue southeast and proceeding northeast along Fourth avenue southeast to its intersection with Second street southeast and proceeding northwest along Second street southeast to its intersection with Second avenue southeast and proceeding northeast along Second avenue southeast to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding southeast along that railroad track to its intersection with Third avenue southeast and proceeding northeast along Third avenue southeast to its intersection with Tenth street southeast and proceeding southeast along Tenth street southeast to its intersection with Mount Vernon road southeast and proceeding easterly along Mount Vernon road southeast to its intersection with Fourteenth street southeast and proceeding north along Fourteenth *618street southeast to its intersection with Fifth avenue southeast and proceeding west along Fifth avenue southeast to its intersection with the northward continuation of Fourteenth street southeast and proceeding north along Fourteenth street southeast to its intersection with Third avenue southeast and proceeding northeast along Third avenue southeast to the northwestward continuation of Fourteenth street southeast and proceeding northwest along Fourteenth street southeast to its intersection with Second avenue southeast and proceeding southwest along Second avenue southeast to its intersection with Thirteenth street southeast and proceeding northwest along Thirteenth street southeast and Thirteenth street northeast to its intersection with “C” avenue northeast and proceeding northeast along “C” avenue northeast to its intersection with Sixteenth street northeast and proceeding northwest along Sixteenth street northeast to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeast along that railroad track to its intersection with Seventeenth street northeast and proceeding northerly along Seventeenth street northeast to its intersection with Greene avenue northeast and proceeding west along Greene avenue northeast to its intersection with Sixteenth street northeast and proceeding north along Sixteenth street northeast to its intersection with “J” avenue northeast and proceeding west along “J” avenue northeast to its intersection with Maplewood drive northeast and proceeding north along Maplewood drive northeast to its intersection with Wildwood drive northeast and continuing north along Wild-wood drive northeast to its intersection with Elmhurst drive northeast and proceeding west along Elmhurst drive northeast to its intersection with Oakland road northeast and proceeding north along Oakland road northeast to its intersection with Twenty-ninth street northeast and proceeding east along Twenty-ninth street northeast to its intersection with Wildwood court northeast and proceeding north along Wildwood court northeast to its intersection with Thirtieth street northeast and proceeding west along Thirtieth street northeast to its intersection with Oakland road northeast and proceeding northerly along Oakland road northeast to its intersection with Thirty-fifth street northeast and proceeding east along Thirty-fifth street northeast to its intersection with “F” avenue northeast and proceeding south along “F” avenue northeast to its intersection with Thirty-second street northeast and proceeding east along Thirty-second street northeast to its intersection with “C” avenue northeast running north from Thirty-second street northeast and proceeding north along “C” avenue northeast to its intersection with Thirty-third street northeast and proceeding east along Thirty-third street northeast to its intersection 'with First avenue and proceeding south along First avenue to its intersection with Thirty-second street southeast and proceeding east along Thirty-second street southeast to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding north along that railroad track to its intersection with Thirty-fifth street drive southeast and proceeding east along Thirty-fifth street drive southeast and its eastward extension to the corporate limit of the city of Cedar Rapids and proceeding first south and continuing to follow the corporate limit of the city of Cedar Rapids to the point just north of Randea Random road where the corporate limit of the city of Cedar Rapids turns eastward from Thirty-fourth street southeast, which is also a point on the boundary of representative district twenty-five.
27. The twenty-seventh representative district shall consist of:
a. In Benton county, the town of Wal-ford.
b. In.Linn county:
(1) Fayette, Clinton and Fairfax townships.
(2) That portion of the city of Cedar Rapids partially bounded on the east and south by representative district twenty-*619five, as described in subsection twenty-five (25) of this appendix, and having as the remainder of its boundary a line beginning at the point where the Chicago and Northwestern railroad tracks intersect Edgewood road southwest, which is a point on the boundary of representative district twenty-five, and proceeding in a clockwise manner along the corporate limit of the city of Cedar Rapids to the point where that portion of the corporate limit which parallels or coincides with Westwood drive northwest intersects Edgewood road northwest and proceeding south along Edgewood road northwest to its intersection with Sue lane northwest and proceeding east along Sue lane northwest to its intersection with Thirty-second street Patricia lane northwest and proceeding north along Thirty ■ second street Patricia lane northwest to its intersection with Johnson avenue northwest and proceeding east along Johnson avenue northwest to its intersection with Twenty-fourth street northwest running north from Johnson avenue northwest and proceeding north along Twenty-fourth street northwest to its intersection with “D” avenue northwest and proceeding easterly along “D” avenue northwest to its intersection with Twenty-third street northwest and proceeding north along Twenty-third street northwest to its intersection with “E” avenue northwest and proceeding east along “E” avenue northwest to its intersection with Eighteenth street northwest and proceeding south along Eighteenth street northwest to its intersection with Johnson avenue northwest and proceeding first east and then southeasterly along Johnson avenue northwest to its intersection with Maple drive northwest and proceeding east along Maple drive northwest to its intersection with Fourteenth street northwest and proceeding south along Fourteenth street northwest to its intersection with First avenue west and proceeding first east and then northeasterly along First avenue west to its intersection with Twelfth street southwest and proceeding southeast along Twelfth street southwest to its intersection with Fifth avenue southwest and proceeding east along Fifth avenue southwest to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northerly along that railroad track to its intersection with Second avenue southwest and proceeding northeasterly along Second avenue southwest to its intersection with Eighth street southwest and proceeding south along Eighth street southwest to its intersection with Third avenue southwest and proceeding northeasterly along Third avenue southwest to its intersection with Seventh street southwest and proceeding southeasterly along Seventh street southwest to its intersection with Fifth avenue southwest and proceeding east along Fifth avenue southwest to the southward extension of Seventh street southwest and proceeding south along Seventh street southwest to its intersection with Eighth avenue southwest and proceeding east along Eighth avenue southwest to its intersection with Sixth street southwest and proceeding south along Sixth street southwest to its intersection with the Chicago, Milwaukee, St. Paul and Pacific railroad track and proceeding northeasterly along that railroad track to its intersection with Fourth street southwest and proceeding south along Fourth street southwest to its intersection with Sixteenth avenue southwest and proceeding west along Sixteenth avenue southwest to its intersection with Sixth street southwest and proceeding south along Sixth street southwest to its intersection with Twenty-second avenue southwest and proceeding west along Twenty-second avenue southwest to its intersection with Eighth street southwest and proceeding south along Eighth street southwest to its intersection with Wilson avenue southwest and proceeding east along Wilson avenue southwest and continuing along Ely avenue southwest to its intersection with Fruitland boulevard southwest, which intersection is a point on the boundary of representative district twenty-five.
*62028. The twenty-eighth representative district shall consist of that portion of the city of Cedar Rapids bounded on the east, south and west by representative districts twenty-six, twenty-five and twenty-seven, as described in subsections twenty-six (26), twenty-five (25), and twenty-seven (27), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the intersection of Westwood drive northwest and Edgewood road northwest, which is a point on the boundary of representative district twenty-seven, and proceeding north along Edgewood road northwest to its intersection with “O” avenue northwest and proceeding east along “O” avenue northwest to its intersection with Hillside drive running north from “O” avenue northwest and proceeding north along Hillside drive northwest to its intersection with Elaine drive northwest and proceeding east along Elaine drive northwest to its intersection with Thirtieth street northwest and proceeding south along Thirtieth street northwest to its intersection with “O” avenue northwest and proceeding east along “O” avenue northwest to its intersection with Ellis boulevard northwest and proceeding north along Ellis boulevard northwest to its intersection with Penn avenue northwest and proceeding west along Penn avenue northwest to its intersection with Eighth street northwest and proceeding north along Eighth street northwest to its intersection with “Q” avenue northwest and proceeding east along “Q” avenue northwest to its intersection with Ellis boulevard northwest and proceeding northwesterly along Ellis boulevard northwest to its intersection with Ellis lane northwest and proceeding northeasterly along the extension of Ellis lane northeast to its intersection with the Chicago, Rock Island and Pacific railroad track running east of and generally parallel with the Cedar river and proceeding northwesterly along that railroad track to its intersection with “J” avenue northeast and proceeding southeasterly along “J” avenue northeast to its intersection with Shaver road running north from “J” avenue northeast and proceeding north along Shaver road to its intersection with Coldstream avenue northeast and proceeding easterly along Cold-stream avenue northeast to its intersection with Circle Drive northeast and proceeding north long Circle drive to its intersection with Sharwood drive northeast and proceeding east along Sharwood drive northeast to its intersection with Sierra drive northeast and proceeding south along Sierra drive northeast to its intersection with Coldstream avenue northeast and proceeding east along Coldstream avenue northeast to its intersection with the Wabash railroad track and proceeding north along that railroad track to its intersection with Glass road northeast and proceeding easterly along Glass road northeast to its intersection with Center Point road northeast and proceeding north along Center Point road northeast to its intersection with Richmond road northeast and proceeding east along Richmond road northeast to its intersection with Ozark street northeast and proceeding south along Ozark street northeast to its intersection with Keith drive northeast and proceeding east along Keith drive northeast to its intersection with Mark street northeast and proceeding north along Mark street northeast to its intersection with Richmond road northeast and proceeding first east and then northeasterly along Richmond road northeast to its intersection with Hollywood boulevard northeast and proceeding easterly along Hollywood boulevard northeast to its intersection with Oakland road northeast and proceeding south along Oakland road northeast to its intersection with Thirty-fifth street northeast, which is a point dn the boundary of representative district twenty-six.
32. The thirty-second representative district shall consist of:
a. In Buchanan county:
(1) Fairbank, Hazelton, Buffalo, Madison, Washington, Byron and Fremont townships.
*621(2) That portion of Perry township lying outside the corporate limits of the town of Jesup.
b. In Black Hawk county:
(1) Bennington, Lester, Poyner and Barclay townships.
(2) That portion of Cedar township not included in the thirty-first representative district, as described in subsection thirty-one (31) of this appendix.
•(3)- (3) All East Waterloo township outside the corporate limits of the city of Waterloo except:
(a) That portion bounded by a line beginning at the point where Moline road intersects the corporate limits of the city of Waterloo and proceeding north along Moline road to its intersection with the boundary line of Mount Vernon township and proceeding west along the Mount Vernon township line to its intersection with the corporate limits of the city of Waterloo and proceeding south and east along the corporate limits of the city of Waterloo to the point of beginning.
(b) That portion bounded by a line beginning at the point where state highway 281 intersects the corporate limits of the city of Waterloo and proceeding east along state highway 281 to its intersection with the boundary line of Poyner township and proceeding north along the boundary line of Poyner township to its intersection with Newell street and proceeding west along Newell street to its intersection with the corporate limits of the city of Waterloo and proceeding south along the corporate limit of the city of Waterloo to the point of beginning.
(c) That portion bounded on the north, east and south by the corporate limits of the city of Waterloo and on the west by Cedar Falls township.
41. The forty-first representative district shall consist of the following portions of Story county:
(1) Milford, Grant, Nevada, and New Albany townships.
(2) Those portions of Washington and Franklin townships and the city of Ames bounded by a line beginning at the southernmost point at which the corporate limit of the city of Ames intersects the boundary of Grant township and proceeding westerly along the corporate limit of the city of Ames to its intersection with a road running east from South Sixteenth street in the city of Ames and proceeding west along that road to the point where it again intersects the corporate limit of the city of Ames, and proceeding generally south and west along the corporate limit of the city of Ames to its intersection with U. S. highway 69 and proceeding north along U. S. highway 69 to its intersection with Squaw Creek and proceeding westerly along Squaw Creek to its intersection with South Maple avenue and proceeding north along South Maple avenue to its intersection with South Second street and proceeding east along South Second street to its intersection with South Oak avenue and proceeding north along South Oak avenue to its intersection with Lincoln way and proceeding west on Lincoln way to its intersection with Squaw Creek and proceeding north along Squaw Creek to its intersection with the Chicago and Northwestern railroad track and proceeding northwesterly along that railroad track to its junction with Ontario street and proceeding west on Ontario street to its junction with Sheldon avenae and proceeding oouth-eriy on Sheldon avenae to its junction intersection with the northward extension of Hyland avenue and proceeding south along the extension of Hyland avenue and Hyland avenue to its intersection with Ross road and proceeding southerly west along Ross road to its junction intersection with Wisconsin avenue and proceeding north on Wisconsin avenue to its junction intersection with Ontario street and proceeding west on Ontario street to its junction intersection with Michigan avenue and proceeding south on Michigan avenue to its junction intersection with Ross road and proceeding west on Ross road to its junction intersection with Garfield avenue and proceeding north *622on Garfield avenue to its junction intersection with Ontario street and proceeding west on Ontario street to its intersection with the Boone county boundary line and proceeding north on the Boone county boundary line to its intersection with the Chicago and Northwestern railroad track and proceeding easterly along that railroad track to its j-uae&on intersection with the corporate limits of the city of Ames and proceeding in a clockwise manner along the corporate limits of the city of Ames to the point of beginning.
46. The forty-sixth representative district shall consist of the following portions of Webster county:
a. Jackson, Deer Creek, Johnson, Douglas, Colfax. Fulton. Elkhorn, Pleasant Valley, Otho, Roland, Clay, Burnside, Sumner, Webster, Yell, Gowrie, Lost Grove, Dayton and Hardin townships.
b. Those portions of Cooper township and of the city of Fort Dodge not included in the forty-fifth representative district, as described in subsection forty-five (45) of this appendix.
c. That portion of the town of Dun-combe lying in Washington township.
59. The fifty-ninth representative district shall consist of the following portions of Polk county:
a. Jefferson and Madison townships and the cities of Urbandale and Windsor Heights.
b. That portion of Union township lying outside the corporate limit of the town of Sheldahl.
c. That parties All of Webster township outside the corporate limits of the cities of Des Moines and Urbandalej hut «deluding those portions ©⅜ the towns ©4 Grimes and Johastea? lying north a«4 west oí a fere beginning at the point where Northwest Sixty sixth avenue intersects the boundary between Saylor and Webster townships and proceeding west along Northwest Ssty-sheth avenue to its intersection with Northwest Bearer drive and proceeding southerly along Northwest •Beaver drive to its intersection with interstate highways ⅞5 and' 80 and proceeding west along? except that portion bounded on the north by interstate highways 35 and 80 to its intersection with and on the west by the eastern corporate limit of the city of Urbandale.
d.That portion of the city of Des Moines lying north and west of a line beginning at the point where Hickman road intersects the common corporate limits of the cities of Des Moines and Windsor Heights and proceeding east along Hickman road to its intersection with Merle Hay road and proceeding north along Merle Hay road to its intersection with the common corporate limits of the cities of Des Moines and Urbandale.
75. The seventy-fifth representative district shall consist of:
a. In Johnson county, Fremont township.
b. In Louisa county, Oakland, Union, Columbus City, Concord, Grandview, and Port Louisa townships.
c. In Muscatine county:
(1) Wapsinonoc, Goshen, Pike, Lake, Bloomington, Orono, Cedar, Seventy-Six and Fruitland townships.
(2) That portion of the city of Muscatine bounded by a line beginning at the point where the main channel of the Mississippi river (which is the corporate limit of the city of Muscatine) intersects the southeastward extension of Locust street and proceeding northwesterly along the extension of Locust street and Locust street to its intersection with Fifth street and proceeding northeasterly along Fifth street to its intersection with Chestnut street and proceeding northwesterly along Chestnut street to its intersection with Eighth street and proceeding northeasterly along Eighth street to its intersection with Orange street and proceeding northwesterly along Orange street to its intersection with Eleventh *623street and proceeding southwesterly along Eleventh street to its intersection with Mulberry avenue and proceeding northwesterly along Mulberry avenue to its intersection with Woodlawn avenue and proceeding northeasterly along Woodlawn avenue to its intersection with SidweH tead *ead te ⅛9 intersection with Isette avenue and proceeding nortfaea-steriy northerly along Isette avenue to its intersection with Clay street and proceeding northeasterly along Clay street to its intersection with Mad Creek and proceeding northerly along Mad Creek to its intersection with the north corporate limit of the city of Musca-tine and proceeding first west and continuing in a counterclockwise direction along the corporate limits of the city of Musca-tine to the beginning point.
79. The seventy-ninth representative district shall consist of the following portions of Scott county:
a. The City of Bettendorf and the towns of Panorama Park and Riverdale.
b. That portion of the unincorporated territory of Pleasant Valley township not included in representative district seventy-eight, as described in subsection seventy-eight (78) of this appendix.
c. That portion of the city of Davenport bounded by a line beginning at the point where Kimberly road intersects the common corporate limit of the cities of Betten-dorf and Davenport and proceeding northwesterly along Kimberly road to its intersection with Jersey Ridge road and proceeding southerly along Jersey Ridge road to its intersection with Locust street and proceeding east along Locust street to its intersection with Woodland avenue and proceeding south along Woodland avenue to its intersection with Middle road and proceeding southwesterly along Middle road to its junction with East street and proceeding southeasterly along East street to its intersection with Belle avenue and proceeding south along Belle avenue to its intersection with Kirkwood boulevard and proceeding southeasterly along Kirkwood boulevard to its intersection with Jersey Ridge road and proceeding south along Jersey Ridge road to its intersection with East Eleventh street and proceeding east along East Eleventh street to its intersection with River drive and proceeding southeasterly along River drive to its intersection with McClelland boulevard and with another street which runs southwesterly 'from that intersection and which is also known as River drive and proceeding southwesterly along MeGl-elland beaícva-rá the latter River drive to its intersection with the southerly extension of Edgehill terrace and proceeding southwesterly along the southern extension of Edgehill terrace to its intersection with the main channel of the Mississippi river (which is the corporate limit of the city of Davenport) and proceeding first easterly and continuing along the corporate limit' of the city of Davenport to the point of beginning.
80. The eightieth representative district shall consist of that portion of the city of Davenport bounded on the west, north and east by representative districts seventy-six, twenty-four, seventy-eight and seventy-nine, as described in subsections seventy-six (76), twenty-four (24), seventy-eight (78) and seventy-nine (79), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where Jersey Ridge road intersects Locust street, which is a point on the boundary of representative district seventy-nine, and proceeding west along Locust street to its intersection with Farnam street and proceeding north along Farnam street to its intersection with East Pleasant street and proceeding west along East Pleasant street to its intersection with Pershing avenue and proceeding north along Pershing avenue to its intersection with East High street and proceeding easterly along East High street to its intersection with Iowa street and proceeding north along Iowa street to its intersection with the end of the 2100 numbering block thereof and proceeding easterly from that point to the westernmost *624point on that portion of East Lombard street running west from Le Claire street and proceeding east along East Lombard street to its intersection with Le Claire street and proceeding south along Le Claire street to its intersection with East High street and proceeding east along East High street to its intersection with Farnam street and proceeding north along Farnam street to its intersection with Rusholme street and proceeding west along Rusholme street to its intersection with Pershing avenue and proceeding north along Pershing avenue to its intersection with Central Park avenue and proceeding westerly along Central Park avenue to its intersection with Harrison street and proceeding south along Harrison street to its intersection with West Lombard street and proceeding west along West Lombard street to its intersection with Division street and proceeding north along Division street to its intersection with West Central Park avenue and proceeding west along West Central Park avenue to its intersection with Howell street, which is a point on the boundary of representative district seventy-six.
81. The eighty-first representative district shall consist of that portion of the city of Davenport bounded on the east and north by representative districts seventy-nine and eighty, as described in subsections seventy-nine (79) and eighty (80), respectively, of this appendix, and having as the remainder of its boundary a line beginning at the point where Division street intersects Lombard street, which is a point on the boundary of representative district eighty, and proceeding south along Division street to its intersection with West Ninth street and proceeding southwesterly along West Ninth street to its intersection with the Chicago, Rock Island and Pacific railroad track and proceeding easterly along that railroad track to its intersection with Warren street and proceeding north along Warren street to its intersection with West Fifth street and proceeding east along West Fifth street to its intersection with Western Avenue Brown street and proceeding north along Westers avenue Brown street to its intersection with West Sixth street and proceeding east along West Sixth street to its intersection with Scott street and proceeding south along Scott street to its intersection with West Fifth street and proceeding east along West Fifth street to its intersection with Harrison street and proceeding north along Harrison street to its intersection with West Eighth street and proceeding east along West Eighth street to its intersection with Main street and proceeding south along Main street to its intersection with West Seventh street and proceeding east along West Seventh street and East Seventh street to its intersection with Iowa street and proceeding south along Iowa street to its intersection with East Sixth street and proceeding easterly along East Sixth street to its intersection with Oneida avenue and proceeding southerly along Oneida avenue to its intersection with River drive and proceeding easterly along River drive to its intersection with College avenue and proceeding south on the southward extension of College avenue to its intersection with the main channel of the Mississippi river (which is the corporate limit of the city of Davenport) and proceeding east along the main channel of the Mississippi river to its intersection with the southward extension of Edgehill terrace, which is a point on the boundary of representative district seventy-nine.
83. The eighty-third representative district shall consist of:
a. In Des Moines county:
(1) Washington, Yellow Springs, Huron, Pleasant Grove, Franklin, Benton and Jackson townships.
(2) That portion of Flint River township lying outside the corporate limits of the cities of Burlington and West Burlington and outside the corporate limits of the town of Middletown.
(3) That portion of the city of West Burlington lying north of U. S. highway 34.
(4) That portion of the city of Burlington lying west and north of a line beginning *625at the point where Sunnyside avenue intersects with Melvin avenue and proceeding south along Melvin avenue to its intersection with Lenox avenue and proceeding west along Lenox avenue to its intersection with Racine avenue and proceeding south on Racine avenue to its intersection with the Burlington Northern railroad track and proceeding west along that railroad track to its intersection with West Burlington avenue and proceeding south along West Burlington avenue to its intersection with U. S. highway 34.
b. In Henry county:
(1) Wayne, Scott, Trenton, Marion, Canaan, Tippecanoe, Center and New London townships and the city of Mount Pleasant.
(2) That portion of Jefferson township lying outside the corporate limits of the town of Coppock.
c. In Louisa county, Elm Grove, Marshall, Wapello, Jefferson, Morning Sun and Eliot townships.
91. The ninety-first representative district shall consist of:
a. In Keokuk county, Benton township.
b. In Lucas county, Pleasant and Cedar townships.
c. In Mahaska county?: Ecett? Jeffer-ses? East ©es Moines?
(1) Scott, Jefferson, East Des Moines, West Des Moines, Garfield, Lincoln, Harrison? Cedar, Spring Creek, White Oak, Adams, Monroe and Pleasant Grove townships and the city of Oskaloosa.
(2) That portion of Harrison township lying outside the corporate limits of the town of Eddyville.
d. In Marion county:
(1) Clay, Liberty and Indiana townships.
(2) That portion of the unincorporated territory of Knoxville township lying east of state highway 14.
(3)That portion of the city of Knoxville lying east of a line beginning at the point where that part of the corporate limit of the city of Knoxville running east and west on approximately the line of Hobert street extended eastward intersects with the northward extension of Kent street and proceeding south along the extension of Kent street and Kent street to its intersection with Marion street and proceeding east along Marion street to its intersection with Second street and proceeding south along Second street to its intersection with Main street and proceeding east along Main street to its intersection with Third street and proceeding north along Third street to its intersection with Marion street and proceeding east along Marion street to its intersection with Fifth street and proceeding south along Fifth street to its intersection with Montgomery street and proceeding west along Montgomery street to its intersection with Fourth street and proceeding south along Fourth street to its intersection with Competine street and proceeding east on Competine street to its intersection with Fifth street and proceeding south on Fifth street to its intersection with the south corporate limit of the city of Knoxville.
e. In Monroe county:
(1) Cedar, Union and Wayne townships.
(2) The town of Melrose.
f. In Poweshiek county, that portion of the town of Barnes City lying in Jackson township.
98. The ninety-eighth representative district shall consist of:
a. In Mills county:
(1) St. Mary’s, Oak, Ingraham, Platt-ville, Glenwood, Center, Silver Creek and Lyons townships and the town of Malvern.
(2) That portion of Rawles township outside the corporate limit of the town of Tabor.
*626b. In Pottawattamie county :
(1) Lake, Hardin, Washington, Belknap, Keg Creek, Silver Creek, Carson, Macedonia and Grove townships.
(2) Those portions of the unincorporated territory of Garner and Lewis townships rcprcGcntativc d^s** triets ninoty-oiue and e»e hundred; as described ⅛ subsections ninety-nine ■(■99)- end-one hundred -(409)7 resp-eetively; of this append» lying outside the corporate limits of the city of Council Bluffs.
(3) Those portions of the city of Council Bluffs:
(a) Lying east of a line beginning at the point where the west boundary between Garner aad Kano townships of section 20, township 75 north, range 43 west, intersects the north corporate limit of the city of Council Bluffs and proceeding south along the boundary between Garner- and ■Kano townships that section line to its intersection with Pierce street and proceeding northwesterly along Pierce street to its intersection with McPherson avenue and proceeding southeasterly along McPherson avenue to its intersection with Gleason avenue and proceeding west along Gleason avenue to its intersection with a north-south line which was in 1960 the corporate limit of the city of Council Bluffs, and which is labeled “Fence along bluff” on maps prepared by the U. S. bureau of the census for the 1970 federal decennial census, and proceeding south along that north-south line to its intersection with Franklin avenue and proceeding westerly along Franklin avenue to its intersection with Hazel street and proceeding south along Hazel street to its intersection with Lindbergh drive and proceeding west along Lindbergh drive to its intersection with Madison avenue and proceeding northwesterly along Madison avenue to its intersection with Graham avenue and proceeding southerly along Graham avenue to its intersection with Toste-vin street and proceeding south along Tos-tevin street to its intersection with state highway 375 and proceeding southeasterly along state highway 375 to its intersection with the east corporate limit of the city of Council Bluffs.
(b) Lying south and east of a line beginning at the westernmost point where the east corporate limit of the city of Council Bluffs intersects the former route of U. S. highway 275 and proceeding west on the former route of U. S. highway 275, which is designated as a part of the boundary between census tracts 313 and 315 on maps prepared by the U. S. bureau of the census for the 1970 federal decennial census, to its junction with Wright road and continuing west on Wright road to its intersection with South Eleventh street and proceeding south on South Eleventh street to its intersection with First avenue and proceeding west on First avenue to its intersection with Indian Creek ditch and proceeding southerly along Indian Creek ditch to its intersection with the main channel of the Missouri river.
99. The ninety-ninth representative district shall consist of the -following portions of Pottawattamie county-;-
¾ That portion of the -unincorporated--area of Lewis township bounded by a line beginning at the point where state highway intersects the east corporate 1⅛⅜⅛ of the eity of Council -Bluffs and proceeding southeasterly along otate highway to its intersection with ¾⅛ highway ¾⅞ and proceeding westerly along U-.-S-i- highway 2⅞ to its intersection with the east corporate 1⅜⅛ of the eity of Council Bluffs and proceeding -north along the east corporate limit of the eity of Council -Bluffs to the beginning point?
b? That that portion of the city of Council Bluffs bounded on the east by representative district ninety-eight, as described in subsection ninety-eight (98) of this appendix, on the south and west by the main channel of the Missouri river and bounded on the north by a line beginning at the point where interstate highway 480 intersects with the Missouri *627river and proceeding easterly on interstate highway 480 to its junction with Broadway and continuing east along Broadway to its intersection with Eighth street and proceeding north along Eighth street to its intersection with Washington avenue and proceeding easterly along Washington avenue to its intersection with First street and proceeding southeasterly along First street to its intersection with Broadway and proceeding northeasterly along Broadway to its intersection with Union street and proceeding southeasterly along Union street to its intersection with Pierce street and proceeding northeast along Pierce street to its intersection with Frank street and proceeding northwest along Frank street to its intersection with Broadway and proceeding northeast along Broadway to its intersection with Thomas street and proceeding southeast along Thomas street to its intersection with Pierce street and proceeding easterly along Pierce street to its intersection with McPherson avenue, which is a point on the boundary of representative district ninety-eight.